El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Los esposos Mateo Defendini y Amelia Ferrer deman-daron en juicio de desahucio por precario a María Curet para que desocupara una casa radicada en Guayama que •compraron a Juana Guillermo Curet, quien la había adqui-*153rielo por herencia de su madre Martina Curet según mani-festó en la escritura de venta. La demanda fné declarada sin lugar y los demandantes establecieron este recurso de apelación.
La demandada María Curet es hermana de la vendedora Juana G-uillermo Curet y de Pedro Irenes de igual apellido y los tres son hijos y herederos de Martina Curet, anterior dueña de la casa; y no habiendo probado los apelantes que su vendedora fuera única dueña de dicha casa por habérsele adjudicado en la herencia de su madre, carecen de acción para reclamar, como únicos dueños, que la desocupe la co-heredera María Curet.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.